Citation Nr: 1624050	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for residuals of a fractured fibula claimed as secondary to a right knee disability. 

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1950 to June 1954. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas. 

The Veteran gave testimony at a hearing before a decision review officer (DRO) in a conference in March 2011.  A summary of this discussion is of record.

This case was remanded for further development in March 2016.

The Board recognizes that the Veteran attempts to raise the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) in a statement dated in May 2016.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a May 2016 written statement, the Veteran withdrew from appellate consideration the claims for entitlement to service connection for a right knee disability, residuals of a fractured fibula claimed as secondary to a right knee disability, and a right shoulder disability.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).

2.  The criteria for withdrawal of the claim for entitlement to service connection for residuals of a fractured fibula claimed as secondary to a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).

3.  The criteria for withdrawal of the claim for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In written correspondence received in May 2016, the Veteran withdrew the claims of entitlement to service connection for a right knee disability, residuals of a fractured fibula claimed as secondary to a right knee disability, and a right shoulder disability.  Specifically, he stated that " due to [his] failing health [he] respectively decline to further this appeal."  He further added that he did not feel that he had the "stamina to complete the appeal process."  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims for entitlement to service connection for a right knee disability, residuals of a fractured fibula claimed as secondary to a right knee disability, and a right shoulder disability are dismissed.


ORDER

The claim for entitlement to service connection for a right knee disability is dismissed.  

The claim for entitlement to service connection for residuals of a fractured fibula claimed as secondary to a right knee disability is dismissed.  

The claim for entitlement to service connection for a right shoulder disability is dismissed.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


